Citation Nr: 0122400	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1983 and periodically had active duty for training 
in the United States Naval Reserves from 1984 to 1997.  He 
died in August 1999 and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999, in which 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
May 2001, before the undersigned Board member, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Consequently, 
the VA is obligated to assist the claimant in the development 
of his or her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA regarding obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the appellant's claim.  

Initially, the Board notes that the veteran's death 
certificate indicates both that an autopsy was performed on 
the veteran and that his case was not referred to the medical 
examiner or coroner.  Due to the conflict in these notations, 
it is not clear whether an autopsy report has been prepared 
and no attempt has been made to obtain an autopsy report, if 
it exists.  If such a report has been prepared, it is 
probative of the appellant's claim, and should be obtained.

Additionally, the death certificate indicates that the 
veteran died at Palmetto Richland Memorial Hospital in 
Columbia, South Carolina.  However, review of the claims file 
reveals that the medical records from the time of the 
veteran's death have not been obtained from this facility.  
As with the autopsy report, these records may be probative of 
the appellant's claim, and should be obtained.

Additionally, in a December 1999 statement of record, the 
appellant identified several facilities where the veteran had 
been treated prior to his death.  The Board notes that of the 
medical evidence listed by the appellant, all records 
identified by the appellant have been associated with the 
claims file except the treatment records from Richland 
Memorial Hospital dated April 17, 1998, and the records from 
Roper Hospital in Charleston, South Carolina, dated March 16, 
1998.  In keeping with the statutory and regulatory changes 
noted above, these medical documents should be requested.


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to her 
appeal, the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain a 
copy of the autopsy report pertaining to 
the veteran.  If an autopsy was not 
performed, a written statement confirming 
this fact should be placed in the claims 
file.

2.  The RO should contact the appellant 
and obtain the necessary authorization 
for the release of private medical 
records.  Upon receipt of this 
authorization the RO should request that 
Richland Memorial Hospital in Columbia, 
South Carolina, provide copies of all 
treatment records pertaining to the 
veteran from April 1998, to specifically 
include the records for the time of his 
death in August 1999.  Additionally, the 
RO should contact Roper Hospital in 
Charleston, South Carolina, and request 
copies of all treatment records 
pertaining to the veteran for the period 
from March 1998.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001), and the newly 
issued regulations, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in these new 
provisions are fully complied with and 
satisfied.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




